In a proceeding pursuant to CPLR article 78 to review the termination of the petitioners’ employment with the Nassau County District Attorney’s Office, the petitioners appeal from an order of the Supreme Court, Nassau County (O’Connell, J.), entered October 19, 2005, which denied their motion to re-tax the disbursements included as costs in a judgment dated May 13, 2005.
*602Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly rejected the petitioners’ contentions that the record filed in a prior appeal between the parties contained many unnecessary documents, and that the respondents should have filed a statement in lieu of record on appeal pursuant to CPLR 5527. Accordingly, the petitioners’ motion to re-tax the disbursements included as costs in the judgment was correctly denied. Florio, J.P, Krausman, Mastro and Covello, JJ., concur.